Citation Nr: 1434466	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for nerve damage to both feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from April 2000 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In September 2010, the Veteran testified before the Board at a hearing held at the RO.  In December 2010, the issues were remanded for additional development.  In April 2014, the Veteran was informed that the Veterans Law Judge that held the September 2010 hearing was no longer at the Board and offered him the opportunity to obtain a new hearing.  The Veteran requested a new hearing at his local regional office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, in response to a letter informing the Veteran that the Veterans Law Judge who presided over his September 2010 hearing was no longer employed by the Board, the Veteran requested a new hearing before the Board at his local regional office.  As such a hearing has not yet been conducted, the RO should schedule such a hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a travel hearing before the Board at his local regional office.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



